TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2018



                                     NO. 03-18-00121-CR


                               Samuel Albert House, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment adjudicating guilt.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.